Case 19-11595-LSS Doc 293 Filed 10/07/19 Page1of4

J

2 NPM OS AL),

 

ree

p

 

 

 

 

 

 

 

 

 

 

Oy ME oy
Ly bp oe ies aa * Le PR a Z a cL
kX we
aR POY ORF y
Na yy PIG act
Ls ISR MPT], eal ™S OPN
OY PY smn, Hal s ana) heave ca mm ERA
Fun Pel pmajyy (3 dv? od | 4d yoy hen 7
TS 26d) ONE

 

 

 

 

 

 

 

 

 

 

 

 

ONILNASTadaa INATIO

 

 

7 TN) CATV) FIFA RSG
; - : may
nT ET GRAN, OP RDS BOTS TOPOS N
s TTT SAS) ATO
- ~ 713 uy VRQ
FE) FPO AVS EOL, yee" a
ANVdIN00 UO Wald MVT JINN

 

iGALON ATLOGAYOD Ad LONNVO FONVUVIddV HO0A YO ATAVATO INTAd 88 Vad

 

6

Z ON WOOULMNOD

 

T/L/O1 ‘ALVO

SST S6Slt-ol ‘ON ASVO

 

EAWAS NI-NOIS

“OTT Surana YMetpoe]

“AINVN ASVD
Case 19-11595-LSS Doc 293 Filed 10/07/19 Page 2of4

 

TAgréser9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

810149] WOOLIOZ 2 WOSslepuy Jonog poor SsULISYIey “Ty
s1ojqoq SITA 3 puepyny wg ayn]
s101qeq] SHIA B pUepary sodvy] Jaydoystmy)
s101qeq SIID 9 puepyny meyer ydesor
s101qeq SHIA F puepyry sjoyog youreg
§10199q SIA 2 puepumpy JOTUSISBMTT SSO

ONTINASAadaa LNATTO ANVdINOO YO WRIA AVI qIAVN

 

 

 

 

iQH“LON ATLOANHOD Ad LONNVD FONVAV AddV WNIOA WO ATAVATD LNRd ASVATd

610C/L/01 “ALVd
f*ON WOOULNMNOD
LAWS NI-NOIS

 

ITI

SST S6STI1-61 ‘ON ASVO
Oly AMewPPeTG -AINVN ASVO
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

£10) abeg e00zequuesunag ZOg ‘Xe [eseug ABHSg
sAn
/°OT1 puey abeg eng
‘somedolg unolg ‘S77
WO pueves) ‘spuojpuey IX8 ZOPS-SLT oT
ade ‘oypsi5 ATT ‘UOsazel B JO|ACL PIQjeHUNA (Zhe) IZZIMIYOS |BIUEG gz LOLOL SuveeH S6Sil-6L — BUIUIIN ymelpoelg
ATINO N&LST
fd T1ueae] 9 yO00ng 8 "1X8 00PS-908 uosses o71
YOOOS 'ANSq PeSauaju] AT] UPAR @ yOOCIIS y YDONNS (ZL2) “AleuqeD = zreseoo: SUuesHy = SESL ESL) =—- BULLI yMeLYORIG .
aA
/OT1 pue’] ai6eq ang
‘samedog unolg ‘97
O04 PUELeS ‘splo|pury 8 606r-97/ =: J BJeUayoseOy om
ddd Woypaid A171 ‘UOIsa4 B JOARL ‘plojayunA (ZL) JSBUDTA] OBS LOLOL BURSH = SBSL ISL §=—- Bury ymeuyorig
AINO
N&LSIT / uascuyun ‘XB ZZOS-OSP on
‘AUC PS}SsJ3]U] AT] IEMDIEAA 2 4IOg SIAed (Z¢z) MOUseY Weg szsgecoL BuJeeH = s6sil-GL Suu ymeyyoerlg
ANNO NALSIT/ s8uor "XS JEOS-OLF sappuey om
mog ‘Aued paysalauy souof Mog (ZZ) MUBYIRUST JoEPOLOL BUBSH § S8Sb iG, = BUIUIN ymeyyjoRig
SAM / AuedWOD
Buneledo ewibi, ued "1X3 ZESL-ZLG on
‘esunod Adjdnuyueg OTe) ‘epleg ¥ setuoyL uEWIdS (org) Weed ‘WJ818dq  seg00LaL BUUBSH = SBSL LBL «= Buu yneypoeyg
FAIT / SI8Ue
SUNosay [EINEN "xO ZESSOTP J3]}901 on
JUBWUIE[Q/OPaD US|IRIN SLUELIM (rag) "CIPFBUSIT  seeesooL BUBSH  S6SLb-eL «© Buu yeyyoerg
SAI / salpedaig "KO OSES-Oer SIOWS SA OT]
Jaary Ajanquey ‘opa9 UdIINIA, SUUETIAA (pag) ‘WW layuuse = ecegesooL BueeH S6SLi-s, Sumy ymeyyoeig
AINO
NELSIT / Suigqed "K® LEBZ-06E UOSLUB}| O11
“AUG PRSAAY] amygeq (ZL2} "G4OKAeL Lezzoror BuyeeH = S8GLi-6) = Bulls] ymeypjoeig
AINO
NALSIT/ SSaud - 1X8 ZORS-LPE on
- ME] Bisquiocig ‘eipayy Me] Brequiooig (soz) IID “HH ISUEQ = goozoLoL BuuesH SBS. L-6L «=| Buu ymeyyorig
XING NSLS Stubisul “1X8 E999-S0z OT]
UIJAs] ‘AVE posaueju| syyBisuy ul4As (Zl@) = BISMEGIG uoser ogrLoLoL BUSH S6SLE-G, = Burm) ymeupoerig
KINO
N&LSIT / yueessy XO OOPL-SLZ oT
Rosy ‘Aued pajsalezy| “OU] ‘YoRasay Bicey (gra) UBWUZO/ XIN LOSOOLOL BuueeH = S6SLi-6, = Buty ymeupyorig
Hugusasaiday SUEN WI suoydapa, Buneeddy al ddy Hulpsasaolg # 9SED SWeEN Se # US] # abeg

Case 19-11595-LSS _Doc 293 _ Filed 10/07/19 Page 3of4

NVES:L 6L0Z LO sepualeg papueuny

CH

 

UlA}SJOAIIS JagIes suNe7] ejqesouoy

LS WY 00-11
6L02/20/01

OWL Jepugjeg

giINnpeyos souelesddy suoydsajea| pewuljuoy ‘oq sepuajeo

SIEME|9C] JO JOLISIG-HNOD Aojdnuyueg “sn S0UaJaJUOD NOD
 

¢4o ¢ a6eg

Case 19-11595-LSS Doc 293 Filed 10/07/19 Page 4of4

SOOT QJUODUNCS

Z0g ‘}xe [eseiq ABBed

 

 

 

FAI / Auedwop
AISUIWSEIA] JOE,
"EIeQ pue AuedwioD
Alddns suAeyn, X28 CC9S- 467 oT
‘AVE paseusyyy SOJEQ) SISA WOsjon,, (292) HS SNYsor 90: POOL Buea] = S691 L-eL BuUlA) yMeYIe]G
NING
NSLSIT/ O77 Buu “pe 0002-299 UPS 371
yMEH YOEI_ LOWGeq A471 Sila 8 PUEPHIY (ZL€) Uo}zes ax] gesse600l Buee}y SseSLl-S- Sulu ymeyycerg

 

 
